Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  June 9, 2017                                                                  Stephen J. Markman,
                                                                                           Chief Justice

  154668-70                                                                           Brian K. Zahra
                                                                              Bridget M. McCormack
                                                                                    David F. Viviano
                                                                                Richard H. Bernstein
  ALLY FINANCIAL, INC.,                                                                Joan L. Larsen
           Plaintiff-Appellant,                                                     Kurtis T. Wilder,
                                                                                                Justices
  v                                                    SC: 154668
                                                       COA: 327815
                                                       Court of Claims
  STATE TREASURER, STATE OF MICHIGAN,                  LC No. 13-000049-MT
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________/
  SANTANDER CONSUMER USA, INC.,
          Plaintiff-Appellant,
  v                                                    SC: 154669
                                                       COA: 327832
                                                       Court of Claims
  STATE TREASURER, STATE OF MICHIGAN,                  LC No. 13-000114-MT
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________/
  SANTANDER CONSUMER USA, INC.,
          Plaintiff-Appellant,
  v                                                    SC: 154670
                                                       COA: 327833
                                                       Court of Claims
  STATE TREASURER, STATE OF MICHIGAN,                  LC No. 13-000113-MT
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether MCL 205.54i prohibits partial or full tax refunds on bad debt
  accounts that include repossessed property; (2) whether the Court of Appeals erred in
                                                                                                               2

giving the Department of Treasury’s interpretation of MCL 205.54i respectful
consideration in light of MCL 24.232(5); (3) how this Court should review the
Department’s decision to require RD-108 forms pursuant to MCL 205.54i(4) and, under
that standard, whether the decision was appropriate; and (4) whether the Court of Appeals
erred in holding that Ally Financial’s election forms did not apply to accounts written off
prior to the retailers’ execution of the forms. The parties should not submit mere
restatements of their application papers.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 9, 2017
       d0606
                                                                             Clerk